Citation Nr: 0829250	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-34 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

By way of history, the issue on appeal was originally before 
the Board in June 2007, when the case was remanded for 
additional evidentiary development to include affording the 
veteran a VA examination.  


FINDINGS OF FACT

1.  History of back injury was noted upon the veteran's 
enlistment examination.

2.  There was no increase in severity of the veteran's pre-
service back injury during service; a current low back 
disability is not related to service.


CONCLUSION OF LAW

A back disability existed prior to service and was not 
aggravated by active service.  38 U.S.C.A. §§ 1111, 1110, 
1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R.  § 3.306 (2007).  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence."]

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (2007).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.306(a) (2007).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The veteran contends that his low back disability was either 
incurred in or aggravated during service when he was assigned 
to shovel snow.  Medical records show a current diagnosis of 
unilateral spondylosis at L5 and degenerative disease of the 
L5.  

As noted above, the veteran had active military service from 
October 1966 to October 1968.  The veteran's service 
treatment records show that the veteran had a back injury at 
age 13.  When the veteran was receiving his pre-induction 
examination, he indicated that he had pain in his low back.  
X-rays were taken and the examiner reported satisfactory 
position and alignment of the vertebrae.  October 1966 
induction records show scoliosis symptomatology and note 
chronic low back pain.  X-rays of the lumbar spine showed 
satisfactory position and alignment of the vertebrae.  

In November 1966, the veteran complained of low back pain.  
In January 1967, the veteran's back was still bothering him.  
June 1967 treatment records show that the veteran was 
disabled by back pain.  In January 1968, the veteran 
complained of back pain for two days prior to the examination 
and reported that he has had chronic problems with his back 
for 10 years (well before service).  In April 1968, he had 
paraspinal muscle spasm on the left with tenderness over the 
latissimus dorsi (upper back).  

The veteran's separation examination, dated in October 1968, 
notes that the veteran has a history of back problems.  
Importantly, the clinical evaluation upon separation notes 
that the veteran's spine was normal, providing important 
evidence against the claim that this condition had worsened 
during service.   

Dr. M.K. wrote a letter in August 1997 stating that he had 
been treating the veteran for neuromuscular chiropractic 
therapy for problems related to his entire spine.  He stated 
that stress, especially job stress (post-service), 
contributes to and exacerbates his symptoms.

Importantly, it appears that this letter was not directed to 
VA, but to his post-service employer.   

The veteran's medical records show that in October 2001, he 
presented for low back pain and was diagnosed with lumbar 
subluxation.

In March 2004, Dr. M.K. wrote another letter stating that the 
veteran has been a patient of his for the last eight years 
and has experienced back problems since hurting it in service 
in the late 1960's.  The doctor noted that the service 
treatment records from October 1966 showed a normal 
lumbosacral spine with no indication of low back scoliosis.  
He stated that in his opinion if the veteran did have 
scoliosis upon entry into service a curvature would have been 
noted in the x-rays.  In his medical opinion, there is no 
evidence, radiological or objective, that supports a 
diagnosis of symptomatic scoliosis.  The doctor noted that 
curvature of the spine would not straighten over time.

The Board has carefully reviewed the above statement, but 
must also review other medical records in this case.  For 
example, a June 2005 medical records show that the veteran 
had degenerative disease of the lumbosacral spine, with disc 
herniations of the L3-L4 and disc bulges at L4-L5 and S1.  
The examiner also noted that there was "no known injury" in 
connection with the low back pain.  Such a finding provides 
clear evidence against the veteran's claim, indicating that 
the veteran himself does not always indicate to health care 
providers that his back problem is the result of an injury 
during service. 

At the veteran's hearing in August 2006, he denied having a 
back problem prior to service and stated that he had never 
been seen by a doctor for his back problems prior to service.  
As discussed above, he claims that he injured his back while 
shoveling snow in October 1966, the second day of his 
induction.  At the veteran's second hearing in March 2007, 
his representative testified that while its is clear that the 
veteran was diagnosed with a pre-existing condition, the 
condition was aggravated in service.

March 2008 medical records show that the veteran hurt his low 
back shoveling the driveway, it is not clear to the Board 
whether this was a recent incident, but the examiner noted 
that his past medical history was unremarkable with exception 
of the chief complaint.  The evidence also shows that the 
veteran worked for the railroad for 20 years and is currently 
receiving railroad retirement disability annuities for 
asbestos exposure.  He stated that he did not take time off 
for his back.

The veteran received a VA examination in April 2008.  The 
examiner reviewed the entire case file and noted that the 
veteran's back problems began at age 13.  The examiner stated 
that is it less likely than not that the veteran's pre-
existing low back disability permanently increased in 
severity during his service.  The examiner noted that the 
veteran did not have further worsening of his disability 
while in service and that if his disability did increase it 
is a result of the natural progression of the disability.  
The examiner also emphasized that the veteran did not seek 
treatment for his back until 20 years following his 
separation from service.  

A.D. submitted a letter, stating that she has been closely 
associated with the veteran for 35 years and has seen him in 
constant pain involving his back and has trouble with normal 
daily tasks due to the pain.  M.W. also submitted a letter 
stating that the veteran cannot do any work that involves 
movement or strain and has seen the veteran in considerable 
amounts of pain.  While both statements show the severity of 
the veteran's disability, neither statement establishes 
causation.

The weight of the evidence bears against the veteran's claim.  
It is clear from the veteran's service treatment records that 
he had a pre-existing back injury.  The veteran's doctor 
claims that the injury was not scoliosis of the spine, as no 
curvature was noted on his recent examinations.  However, the 
veteran's self-report of a low back injury when he was 13 and 
chronic pain since that time, clearly establishes a pre-
service injury, undermining his overall credibility with the 
Board. 

The veteran's testimony has been inconsistent and erratic.  
At treatment for his low back in June 2005, the veteran 
reported that he had no known injury in connection with his 
back.  The veteran's testimony at his first hearing, stating 
that he had no injury prior to service, clearly contradicts 
the documented service treatment records and his own 
testimony.  The presumption of soundness is rebutted by the 
clear and unmistakable evidence demonstrating that the 
veteran had a back injury prior to service.  Thus, the crux 
of this case rests upon consideration of whether the 
veteran's lumbosacral disability was aggravated during 
service, with the veteran's creditability as an accurate 
historian in serious doubt based on the above.   

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The Board notes that the VA examiner specifically 
attributed the veteran's current condition to a natural 
progression of the disability and did not think that the 
veteran's condition worsened while in service.  While Dr. 
M.F. stated that the veteran's back had been hurting him 
since his injury in service in the 1960's, the Board has 
reviewed the context of this statement and finds that it 
clearly reflects a lay report of history provided by the 
veteran absent any showing that the examiner was providing a 
medical opinion.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ("evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence.")  

It is the responsibility of the Board to weigh the evidence, 
and determine where to give credit and where to withhold the 
same, and in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Board finds that the VA examiner's opinion carries much 
more weight in this case because he definitively states that 
there is no nexus between the current disability and service, 
and states that any change in this disability is due to a 
natural progression of the disease.  The Board considers Dr. 
M.K.'s private medical opinion to be competent medical 
evidence, but not probative.  

Beyond these facts, the Board finds that the post-service 
treatment record, as a whole, provides evidence against this 
claim, clearly indicating a problem with no connection to 
service. 

As to the veteran's capacity to testify as a layperson to his 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  As discussed above, the 
Board finds the VA examiner's evidence to be the most 
probative and finds that the medical evidence outweighs the 
veteran's contentions that his low back disability is related 
to service.

Finally, the Board has considered the applicability of 
"benefit of the doubt" doctrine; however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of these 
matters on that basis.  Rather, in this case, the 
preponderance of the evidence weighs against the claim.  
Thus, the veteran's claim of entitlement to service 
connection for a low back disability is denied.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in October 2003, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
evidence in his possession that pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claim for 
service connection in an October 2003 letter.  The veteran 
was provided with proper notice of elements (4) and (5) 
(degree of disability and effective date) in a June 2006 
statement of the case and in a June 2007 letter.

Notwithstanding the belated Dingess notice, the Board 
determines that the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
veteran's claim was readjudicated in October 2006 and May 
2008.  Further, as discussed in detail above, the 
preponderance of the evidence is against the claim for 
service connection, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA medical records and private medical 
records.  VA also provided the veteran with a VA examination 
in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

ORDER

Entitlement to service connection for a back disability is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


